Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 10/1/2021. Applicant has amended independent claim 14, and dependent claims 15, 20, 23; and canceled claims 17-19. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “no clear interface” in claim 14 is a relative term which renders the claim indefinite. The term “no clear interface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For purposes of examination, the Examiner is interpreting the term “no clear interface” to mean that there is no defined interface present between the nano-silicon and silicon-oxygen-lithium compound.
4.	The term “fused particles in the form of sea-islands in the matrix” in claim 14 is a relative term which renders the claim indefinite. The term “fused particles in the form of sea-islands in the matrix” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the two phases are next to each other and would fuse.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 14-16, 21, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599
 claim 14, Lee et al., teaches a composite, which is a Si--O--C--Li composite comprising nano-silicon, a lithium-containing compound and a carbon coating (0012; 0014-0016), wherein silicon-oxygen-lithium compound is partially crystalline (0007; 0022; 0024) and there is no clear interface between nano-silicon (0024) and silicon-oxygen-lithium compound (0012-0016); composite has structure where nano-silicon is dispersed in silicon-oxygen-lithium compound (0012; 0014; 0016; 0104) to form fusion particles of the nano-silicon and the silicon-oxygen-lithium compound (0012-0016; 0028), and fusion particles are dispersed in silicon oxide as a matrix to form composite particles (0012-0016), with carbon coating coated on surface of composite particles (0013; 0015).
Regarding claim 15, Lee et al., teaches a silicon oxide formula (0014-0015; 0022-0025; 0048). 
Regarding claim 16, Lee et al., teaches the nano-silicon is grown from in-situ reduction of a carbon-coated silicon oxide (0024), and the carbon-coated silicon oxide comprises a silicon oxide and a carbon coating coated on the surface of the silicon oxide (0010; 0012; 0014-0015).
Regarding claim 21, Lee et al., teaches the carbon coating comprises a carbon matrix and carbon nanotubes and/or graphene sheets embedded in the carbon matrix (0029; 0033).
Lee et al., does not recite the carbon matrix is obtained by cracking an organic carbon source via carbonization treatment. 
However, the claim is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the 
Regarding claim 22, Lee et al., teaches based on 100 wt. % of the total mass of the composite, the carbon coating has a mass percent of 0.1-50 wt. % (2-30 wt.%, 0017).
Regarding claim 33, Lee et al., teaches a lithium-ion secondary battery comprising the composite according to claim 14 (0007; 0009).

8.	Claim 20, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599, as applied to claim 14 and  in further view of Minami et al., US 2015/0221950.
Regarding claims 20, 23-32, Minami et al., does not teach the claim limitations of claims 20, 23-32.
Regarding claim 20, Lee et al., do not disclose the silicon-oxygen-lithium compound comprises any one selected from the group consisting of Li.sub.2SiO.sub.3, Li.sub.4SiO.sub.4, Li.sub.2Si.sub.2O.sub.5.
 Minami et al., teaches the silicon-oxygen-lithium compound comprises any one selected from the group consisting of Li.sub.2SiO.sub.3 (0017), Li.sub.4SiO.sub.4 (0015-0017), Li.sub.2Si.sub.2O.sub.5 (0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon oxygen lithium compound of Lee et al., in light of the teachings of Minami et al.


Regarding claim 23, Lee et al., do not disclose a method of preparing the composite set forth above in claim 14. 
Minami et al., teaches a preparation method of the composite according to claim 14, comprising the following steps: 
(1) blending a carbon-coated silicon oxide and a lithium source by solid-phase mixing mode to implement primary treatment to form a pre-lithium precursor (0013; 0043; 0045-0051); 
(2) heat-treating the pre-lithium precursor (0013; 0015; 0043-0047) in a non-oxidizing atmosphere (0070; 0080; 0087) to implement structural adjustment and secondary treatment to form the composite (0043; 0049-0050) wherein temperature of heat-treating is 160-1000 deg C (0047; 0061) and time for heat-treating is 2-12 hr (0047; 0061); 
(3) subjecting composite to surface treatment to obtain a surface-treated composite (0012-0018; 0020; 0028); manner of surface treatment is coating (0028), plating (0035; 0037); and a combination of at least two selected therefrom; impurity removal is by washing (0072-0076), impregnation (0042); 
step (1), lithium source undergoes a redox reaction with silicon oxide in interior of carbon coating (0053).

One of ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material, using SiOx that would have significantly enhanced initial charge/discharge efficiency and cycle properties (0009).
Regarding claim 24, the rejection of claim 24 is as set forth above in claim 23 wherein Minami et al., further teaches further comprising step (3) of subjecting the composite to surface treatment after the heat treatment (0018) to obtain a surface-treated composite (0039). 
Regarding claim 25, the rejection of claim 25 is as set forth above in claim 23 wherein
Minami et al., further teaches the lithium source in step (1) is any one selected from the group consisting of lithium-containing compound with strong alkalinity, lithium-containing compound with reducibility, elemental lithium, and a combination of at least two selected therefrom (0043; 0049-0050). 
Regarding claim 26, the rejection of claim 26 is as set forth above in claim 23 wherein
Lee further teaches the carbon-coated silicon oxide in step (1) comprises a silicon oxide (0014-0015) and a carbon coating coated on the surface of the silicon oxide (0012; 0014-0015). 
Regarding claim 27, the rejection of claim 27 is as set forth above in claim 23 wherein
Minami et al., further teaches the carbon coating (0021; 0044) comprises a carbon matrix embedded in the carbon matrix, and the carbon matrix (0007; 0040).

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Regarding claim 28, the rejection of claim 28 is as set forth above in claim 23 wherein Minami et al., further teaches the temperature of the carbonization treatment is 500-1300.degree. C (800 deg C) (0043); the time for the carbonization treatment is 1-10 h (10 hours) (0043).
Regarding claim 29, the rejection of claim 29 is as set forth above in claim 23 wherein Minami et al., further teaches in the carbon-coated silicon oxide (0021; 0044) in step (1), the mass ratio of the silicon oxide to the carbon coating is 100:(2-15) (0066); the mass ratio of the carbon-coated silicon oxide to the lithium source in step (1) is 1:(0.01-0.3) (abstract; 0008; 0012). 
Regarding claim 30, the rejection of claim 30 is as set forth above in claim 23 wherein Lee et al., further teaches the solid-phase mixing mode in step (1) comprises any one selected from the group consisting of mixing (0072) kneading, dispersion (0030), and a combination of at least two selected therefrom; the time for the blending in step (1) is 2-12 h (5 hours) (0087).  
claim 31, the rejection of claim 31 is as set forth above in claim 23 wherein Lee et al., further teaches the non-oxidizing atmosphere in step (2) comprises any one selected from the group consisting of argon atmosphere (0070; 0080); the temperature of the heat-treating in step (2) is 160-1000.degree. C. (700 deg. C) (0087); the time for the heat-treating in step (2) is 2-12 h (5 hours) (0087). 
Regarding claim 32, the rejection of claim 32 is as set forth above in claim 23 wherein Lee et al., further teaches the manner of the surface treatment in step (3) comprises any one selected from the group consisting of impurity removal (0048; 0055-0056; 0076). 

Response to Arguments
9.	Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The cited prior art fails to disclose that there is no clear interface between the nano-silicon and the silicon-oxygen-lithium compound, and the composite has the defined structure. Therefore, claim 14 is novel over the cited prior art.” 
However, “there is no clear interface” is a relative term and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant argues that “The closest prior art Lee merely teaches “material comprises a porous silicon oxide-based composite, which has lithium dispersed therein ... ([0028])”. 
Applicant notes here that this is different from the structure in which “fusion particles of the nano-silicon and the silicon-oxygen-lithium compound... are dispersed in the silicon oxide’, as defined in claim 14.

Applicant argues “The surface treatment steps in the present application, as mentioned above, facilitate the dispersion of nano-silicon or nano-silicon in the lithium siloxy compound to form fused particles in the form of sea-islands in the matrix, instead of on the surface of the composite,”.
However, Lee et al., teaches “silicon oxide-based composite has lithium dispersed therein and carbon coating the surface thereof” (0012); “Once the metal particles are electrodeposited on the surface of the SiO.sub.x particles, the metal particles themselves act as catalytic sites, and thus are continuously electrodeposited on the surface.  The SiO.sub.x particles may be SiO.sub.x” (0049; 0063).
However, “fused particles in the form of sea-islands in the matrix” is a relative term and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727